


EXHIBIT F
FORM OF GUARANTY


GUARANTY
Dated as of March [__], 2013
From
GEOKINETICS, INC.,
THE OTHER GUARANTORS REFERRED TO HEREIN
AND
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,
as Guarantors
in favor of
THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN





203367044 v10                                         us\collish\8846963.10

--------------------------------------------------------------------------------




T A B L E O F C O N T E N T S
Section
 
 
Page
Section 1.
 
Guaranty; Limitation of Liability
1

Section 2.
 
Guaranty Absolute
2
Section 3.
 
Waivers and Acknowledgments
3
Section 4.
 
Subrogation
4
Section 5.
 
Payments Free and Clear of Taxes, Etc
5
Section 6.
 
Representations and Warranties
5
Section 7.
 
Covenants
5
Section 8.
 
Amendments, Guaranty Supplements, Etc
6
Section 9.
 
Notices, Etc
6
Section 10.
 
No Waiver; Remedies
6
Section 11.
 
Right of Set-off
6
Section 12.
 
Indemnification
7
Section 13.
 
Subordination
8
Section 14.
 
Continuing Guaranty; Assignments under the Credit Agreement
8
Section 15.
 
Keepwell
9
Section 16.
 
Execution in Counterparts
9
Section 17.
 
Governing Law; Jurisdiction; Waiver of Jury Trial, Etc
9
Section 18.
 
ORDERS
10

Exhibit A - Guaranty Supplement





203367044 v10                                        



--------------------------------------------------------------------------------




GUARANTY dated as of March [__], 2013 made by GEOKINETICS INC., a Delaware
corporation (the “Parent”), the other Persons listed on the signature pages
hereof and the Additional Guarantors (as defined in Section 8(b)) (the Parent,
such Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of the Secured
Parties (as defined in the Credit Agreement referred to below).
PRELIMINARY STATEMENT. Geokinetics Holdings USA, Inc., a Delaware corporation
(the “Company” or “Borrower”), is party to that certain Senior Secured
Debtor-in-Possession Credit Agreement dated as of March [__], 2013 (as amended,
amended and restated, supplemented, replaced and/or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Parent, Cantor
Fitzgerald Securities, as Administrative Agent and Collateral Agent for the
Lenders, and each Lender from time to time party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned in the Credit
Agreement.
Each Guarantor is a Debtor in the Cases and will derive substantial direct and
indirect benefits from the transactions contemplated by the Credit Agreement. It
is a condition precedent to the making of Loans by the Lenders under the Credit
Agreement, the entry by the Hedge Banks into Secured Hedge Agreements from time
to time and the arrangement of cash management arrangements by the Cash
Management Banks that each Guarantor shall have executed and delivered this
Guaranty.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, the Hedge Banks to enter into
Secured Hedge Agreements from time to time and the Cash Management Banks to
enter into cash management arrangements from time to time, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees as follows:


Section 1.Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to the Administrative
Agent, for the benefit of the Secured Parties, as primary obligor and not merely
as surety, the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
increases, modifications, substitutions, amendments or renewals of any or all of
the foregoing Obligations), whether direct or indirect, absolute or contingent,
and whether for principal, interest, premiums, fees, indemnities, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, except as limited by Section 12(a) hereof, fees and expenses
of counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
(b)    In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this
Guaranty would otherwise be held or determined to be void, voidable, invalid or
unenforceable,



203367044 v10                                        



--------------------------------------------------------------------------------




or subordinated to the claims of any other creditors, on account of the amount
of its liability under this Guaranty, in each case, for any reason, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
(c)    Notwithstanding any other provisions of this Agreement or any other Loan
Document, (i) Guaranteed Obligations with respect to any Guarantor shall exclude
all Excluded Swap Obligations (as defined below) with respect to such Guarantor;
and (ii) with respect to the grant of any Security Interest by such Guarantor
under any Collateral Documents, the Obligations secured thereby shall exclude
all Excluded Swap Obligations with respect to such Guarantor. “Excluded Swap
Obligation” means, with respect to any Guarantor, any obligation (a “Swap
Obligation”) to pay or perform under any Secured Hedge Agreement or other
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) and Section 2(e) of the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, or any successor statute (the “Commodity
Exchange Act”), if, and solely to the extent that, all or a portion of the
Guarantee by such Guarantor of, or the grant of security interest by such
Guarantor securing, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time such
Guarantee or grant of security interest by such Guarantor is entered into or
otherwise becomes effective with respect to, or any other time such Guarantor is
by virtue of such Guarantee or grant of security interest otherwise deemed to
enter into, such Swap Obligation (or Guarantee thereof). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps the Guarantee or grant of security interest for which (or for any
Guarantee of which) so is or becomes illegal.
(d)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will immediately contribute, to
the maximum extent permitted by law, such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.


Section 2.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. Each Guarantor further agrees that its Guaranty
constitutes a continuing, absolute and unconditional guarantee of payment when
due and not merely of collection. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:



203367044 v10                                        



--------------------------------------------------------------------------------




(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
(d)    any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)    any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
(g)    the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.


Section 3.    Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.



203367044 v10                                        



--------------------------------------------------------------------------------




(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
(d)    Each Guarantor acknowledges that the Collateral Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable Laws.
(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.


Section 4.    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than (A) obligations under
Secured Hedge Agreements and Cash Management Obligations not yet due and
payable, in each case which have been cash collateralized or backstopped by
letters of credit, as the case may be, in a manner satisfactory to the
applicable Secured Parties and (B) contingent indemnification obligations not
yet accrued and payable) and the Aggregate Commitments shall have expired or
been terminated. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty (other than (A) obligations under Secured Hedge Agreements and Cash
Management Obligations not yet due and payable, in each case which have been
cash collateralized or backstopped by letters of credit, as the case may be, in
a manner satisfactory to the applicable Secured Parties and (B) contingent
indemnification obligations not yet accrued and payable), such amount



203367044 v10                                        



--------------------------------------------------------------------------------




shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash (other than (A)
obligations under Secured Hedge Agreements and Cash Management Obligations not
yet due and payable, in each case which have been cash collateralized or
backstopped by letters of credit, as the case may be, in a manner satisfactory
to the applicable Secured Parties and (B) contingent indemnification obligations
not yet accrued and payable) and (iii) the Aggregate Commitments under the
Credit Agreement shall have been terminated, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.


Section 5.    Payments Free and Clear of Taxes, Etc. Any and all payments by or
on account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be made free and clear of Taxes and
Other Taxes pursuant to Section 3.01 of the Credit Agreement.


Section 6.    Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
(b)    Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.


Section 7.    Covenants. Each Guarantor covenants and agrees that, so long as
any part of the Guaranteed Obligations shall remain unpaid (other than (A)
obligations under Secured Hedge Agreements and Cash Management Obligations not
yet due and payable, in each case which have been cash collateralized or
backstopped by letters of credit, as the case may be, in a manner satisfactory
to the applicable Secured Parties and (B) contingent indemnification obligations
not yet accrued and payable) or the Aggregate Commitments shall not have expired
or terminated, such Guarantor will perform and observe, and cause



203367044 v10                                        



--------------------------------------------------------------------------------




each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.


Section 8.    Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent, the Borrower and the Backstop
DIP Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Upon the sale of
a Guarantor to the extent permitted in accordance with the terms of the Loan
Documents, such Guarantor shall be automatically released from this Guaranty.
(b)    Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”), (i)
such Person shall be referred to as an “Additional Guarantor” and shall become
and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.


Section 9.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile transmission, and, to the
extent permitted under Section 11.02(e) of the Credit Agreement, in an
electronic medium as specified therein) and mailed, faxed or delivered to it, if
to any Guarantor, addressed to it in care of the Borrower at the Borrower’s
address specified on Schedule 11.02 to the Credit Agreement, if to any Agent or
any Lender, at its address specified on Schedule 11.02 to the Credit Agreement,
if to any Hedge Bank, at its address specified in the Secured Hedge Agreement to
which it is a party, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All such
notices and other communications shall, when mailed or faxed, be effective when
deposited in the mails, transmitted by facsimile, respectively. Delivery by
facsimile or by electronic transmission of a .pdf copy of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.


Section 10.    No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


Section 11.    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request specified
by Section 9.02 of the Credit Agreement



203367044 v10                                        



--------------------------------------------------------------------------------




to authorize the Administrative Agent to declare the Loans and Notes due and
payable pursuant to the provisions of said Section 9.02, each Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender or such Affiliate to or for the credit or the account of any
Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Guaranty or any other Loan
Document and although such Obligations may be unmatured. Each Agent and each
Lender agrees promptly to notify such Guarantor after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender and their respective Affiliates
may have.


Section 12.    Indemnification. (a) Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty and
without limiting Section 11.05 of the Credit Agreement, each Guarantor shall, to
the fullest extent permitted by law, indemnify and hold harmless each
Agent-Related Person, each Secured Party and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, taxes, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including (a) prior to the
occurrence and continuance of an Event of Default, one counsel to the Lenders
(collectively) and one counsel to the Administrative Agent and the other Agents
(collectively) (and one local counsel to the Lenders (collectively) and one
local counsel to the Administrative Agent and the other Agents (collectively) in
each applicable jurisdiction and, in the event of any actual conflict of
interest, one additional counsel to each of the affected parties) and (b) after
an Event of Default has occurred and is continuing, all Attorney Costs of
counsel to the Agents and the Lenders) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with or
resulting from this Guaranty (including, without limitation, enforcement of this
Guaranty), except to the extent such liability, obligation, loss, damage,
penalty, claim, demand, action, judgment, suit, cost, expense or disbursement is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct.
(b)    Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnitee on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the DIP Facility, the actual or proposed
use of the proceeds of the Loans, the Loan Documents or any of the transactions
contemplated by the Loan Documents.
(c)    Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.



203367044 v10                                        



--------------------------------------------------------------------------------






Section 13.    Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:
(a)    Prohibited Changes. No Guarantor shall demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. Each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations before such Guarantor receives payment of any
Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations (including all post-Petition Date
interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Default, the Administrative Agent is authorized and empowered
(but without any obligation to so do), in its discretion, (i) in the name of
each Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all post-Petition Date interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all post-Petition Date interest).


Section 14.    Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than (A) obligations under Secured
Hedge Agreements and Cash Management Obligations not yet due and payable, in
each case which have been cash collateralized or backstopped by letters of
credit, as the case may be, in a manner satisfactory to the applicable Secured
Parties and (B) contingent indemnification obligations not yet accrued and
payable), (b) be binding upon the Guarantor, its successors and assigns and (c)
inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in Section 11.07 of the Credit
Agreement. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Secured Parties.



203367044 v10                                        



--------------------------------------------------------------------------------






Section 15.    Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes
(subject to Section 1(b) hereof) to provide such funds or other support as may
be needed from time to time by each other Guarantor (a “Benefitting Guarantor”)
to enable such Benefitting Guarantor fully to guarantee and grant security
interests securing all Swap Obligations (or Guarantees thereof) that (without
giving effect to Section 1(c) hereof) would constitute “Guaranteed Obligations”.
The obligations of each Qualified ECP Guarantor under this Section 15 shall
remain in full force and effect until the termination of this Guaranty with
respect to such Qualified ECP Guarantor in accordance with its terms. Each
Qualified ECP Guarantor intends that this Section 15 constitute, and this
Section 15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Benefitting Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified ECP
Guarantor” means, with respect to any Benefitting Guarantor, in respect of any
Swap Obligations, each Guarantor that, at the time the Guarantee by such
Benefitting Guarantor of, or the grant of security interest by such Benefitting
Guarantor securing, such Swap Obligation is entered into or otherwise becomes
effective with respect to, or at any other time such Benefitting Guarantor is by
virtue of such Guarantee or grant of security interest otherwise deemed to enter
into, such Swap Obligation, constitutes an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder and can
cause such Benefitting Guarantor to qualify as an “eligible contract
participant” by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


Section 16.    Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by facsimile or an electronic
transmission of a .pdf copy thereof shall be effective as delivery of an
original executed counterpart of this Guaranty.


Section 17.    Governing Law; Jurisdiction; Instrument for Money Payment; Waiver
of Jury Trial, Etc. (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT NEW
YORK LAW IS SUPERSEDED BY THE BANKRUPTCY CODE).
(b)    PRIOR TO THE CLOSING OR DISMISSAL OF THE CASES, THE LOAN PARTIES SHALL
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT OVER ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY. FOLLOWING THE CLOSING OR
DISMISSAL OF A CASE OF ANY LOAN PARTY, ANY LEGAL ACTION OR PROCEEDING ARISING
UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE GUARANTORS, THE SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH
RESPECT TO THIS GUARANTY WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH



203367044 v10                                        



--------------------------------------------------------------------------------




GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
(c)    EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS GUARANTY CONSTITUTES AN
INSTRUMENT FOR THE PAYMENT OF MONEY, AND CONSENTS AND AGREES THAT ANY SECURED
PARTY, AT ITS SOLE OPTION, IN THE EVENT OF A DISPUTE BY SUCH GUARANTOR IN THE
PAYMENT OF ANY MONEYS DUE HEREUNDER, SHALL HAVE THE RIGHT TO BRING A
MOTION-ACTION UNDER NEW YORK CPLR SECTION 3213 TO THE EXTENT PERMITTED
THEREUNDER.
(d)     EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE GUARANTORS, THE SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH
RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH GUARANTOR AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY OF THE
GUARANTORS, THE SECURED PARTIES OR THE AGENTS MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 17(D) WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 18.    ORDERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS GUARANTY, THIS GUARANTY, AND THE RIGHTS, DUTIES, PRIVILEGES AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE SUBJECT TO THE TERMS AND PROVISIONS OF THE
ORDERS.
[Signature Page Follows]





203367044 v10                                        



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.


GEOKINETICS INC.


By: ____________________________________
Name:    
Title:    


ADVANCED SEISMIC TECHNOLOGY, INC.


By: ____________________________________
Name:    
Title:    


GEOKINETICS ACQUISITION COMPANY


By: ____________________________________
Name:    
Title:    


GEOKINETICS MANAGEMENT, INC.


By: ____________________________________
Name:    
Title:    


GEOKINETICS PROCESSING, INC.
 
By: ____________________________________
Name:    
Title:    



[Signature Page to Guaranty]

--------------------------------------------------------------------------------








GEOKINETICS SERVICES CORP.
 
By: ____________________________________
Name:    
Title:    


GEOKINETICS USA, INC.


By: ____________________________________
Name:    
Title:    


GEOKINETICS INTERNATIONAL HOLDINGS, INC.


By: ____________________________________
Name:    
Title:    


GEOKINETICS INTERNATIONAL, INC.


By: ____________________________________
Name:    
Title:    



[Signature Page to Guaranty]



--------------------------------------------------------------------------------




COLLATERAL AGENT:
CANTOR FITZGERALD SECURITIES,
as Collateral Agent




By: ____________________________________
Name:    
Title:    







[Signature Page to Guaranty]

--------------------------------------------------------------------------------




FORM OF GUARANTY SUPPLEMENT
Cantor Fitzgerald Securities,
as Administrative Agent under the Credit Agreement
referred to below
900 West Trade Street, Suite 725
Charlotte, North Carolina 28202
Attention:    Bobbie Young
Facsimile:    (646) 390-1764




Ladies and Gentlemen:
Reference is made to (i) the Senior Secured Debtor-in-Possession Credit
Agreement dated as of March [__], 2013 (as amended, amended and restated,
supplemented, replaced and/or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, Geokinetics Inc. (the “Parent”), the other Guarantors party
thereto, Cantor Fitzgerald Securities, as Administrative Agent and Collateral
Agent for the Lenders, and each Lender from time to time party thereto and (ii)
the Guaranty dated as of March [__], 2013 by the Parent and each of the other
Guarantors referred to therein (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Guaranty or in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.
Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees to the Administrative
Agent, for the benefit of the Secured Parties, as primary obligor and not merely
as surety, the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
increases, modifications, substitutions, amendments or renewals of any or all of
the foregoing Obligations), whether direct or indirect, absolute or contingent,
and whether for principal, interest, premium, reasonable fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any, subject to the Credit
Agreement, and all expenses (including, without limitation, except as limited by
Section 12(a) in the Guaranty, fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty Supplement, the Guaranty or any other Loan Document.
(b)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
immediately contribute, to the maximum extent permitted by applicable law, such
amounts to each other Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean





203367044 v10

--------------------------------------------------------------------------------




and be a reference to the undersigned, and each reference in any other Loan
Document to a “Guarantor” or a “Loan Party” shall also mean and be a reference
to the undersigned.
Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.
Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT NEW YORK LAW IS SUPERSEDED
BY THE BANKRUPTCY CODE).
(b)    PRIOR TO THE CLOSING OR DISMISSAL OF THE CASES, THE LOAN PARTIES SHALL
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT OVER ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY SUPPLEMENT. FOLLOWING THE
CLOSING OR DISMISSAL OF A CASE OF ANY LOAN PARTY, ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS GUARANTY SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE UNDERSIGNED, THE SECURED PARTIES OR THE
AGENTS WITH RESPECT TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT
WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE UNDERSIGNED HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE UNDERSIGNED
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
(c)    WAIVER OF RIGHT TO TRIAL BY JURY. THE UNDERSIGNED HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE UNDERSIGNED, THE SECURED
PARTIES, THE AGENTS OR ANY OF THEM WITH RESPECT TO THIS GUARANTY SUPPLEMENT OR
ANY OTHER LOAN DOCUMENT WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY OF THE UNDERSIGNED, THE SECURED
PARTIES OR THE AGENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
4(C) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE UNDERSIGNED TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Very truly yours,
[NAME OF ADDITIONAL GUARANTOR]

3


203367044 v10

--------------------------------------------------------------------------------




By     





4


203367044 v10